Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
Nuestra función revisora nos obliga a disentir en el pre-sente caso, después de un análisis sistemático, meticuloso y crítico de la prueba desfilada. Detectamos que las determi-naciones tácticas del estrado de instancia —presuntiva-mente correctas— no responden, por desgracia, a la fina-lidad óptima de un proceso judicial: la verdad. Injusti-ficadamente descartan los siguientes indicadores positivos demostrativos de una práctica negligente de la medicina: (1) el resultado de un protocolo de autopsia corroborativo, sin dudas, de una muerte por meningitis; (2) la dinámica y existencia de signos físicos visibles ostensibles y presentes desde el primer momento, compatibles con esa grave enfermedad; (3) el conocimiento de los mismos por el médico; (4) la realización de un examen físico superficial, incompleto y apresurado (de alrededor de diez minutos de duración); (5) no ordenar exámenes rutinarios de laborato-rio sencillos y económicos; (6) pasar por alto diagnósticos diferenciales recomendados sin explorarlos; (7) dar de alta prematuramente; y (8) la realidad de la enfermedad de meningitis diagnosticada pocas horas después, causante de la muerte.
Sin quererlo, el inventario jurídico neto no sólo perpetúa una injusticia, fundada básicamente en un precedente inaplicable, (1) sino que convalida unas normas laxas para *772las salas de emergencia de los hospitales del país, que en lugar de estimular la excelencia en la práctica de la medi-cina, la empobrece. Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983).
Los esposos Ramón Fernández y Madeline White de-mandaron al Dr. Carlos Moyka, Hospital San Carlos, Inc. y a otros galenos, (2) alegando que Moyka examinó de forma descuidada, negligente y con falta de pericia profesional al único hijo habido entre ambos, Stephen. Diagnosticó farin-gitis cuando el niño estaba padeciendo realmente meningitis purulenta, la que ocasionó la muerte apenas quince horas más tarde. Como hechos específicos constitutivos de negli-gencia por parte del galeno, señalaron que: no realizó un examen adecuado, no efectuó, por sí mismo o por otras per-sonas o medios, pruebas de sangre o del líquido cerebroes-pinal para poder obtener un diagnóstico acertado, no deter-minó correctamente la enfermedad, no proveyó tratamiento adecuado y no ordenó su hospitalización inmediata.
En su contestación los demandados negaron esos hechos y alegaron que no actuaron de forma alguna que pudiera considerarse negligente y que, por el contrario, tanto el examen practicado como el tratamiento brindado se reali-zaron de acuerdo con las mejores normas médicas.
Previa vista en sus méritos, el tribunal de instancia desestimó la acción al concluir que “el tratamiento recibido por el menor fallecido, Stephen David Fernández White, por parte del doctor Carlos Moyka, llena las exigencias profesionales generalmente aceptadas para la práctica de la medicina y libera tanto a éste como a su patrono, el Hospital San Carlos, de responsabilidad en este caso”. En reconside-ración, confirmó esta sentencia.
*773A solicitud de los demandantes, la revisamos. Los errores apuntados giran esencialmente sobre la apreciación de la prueba. La norma de que no intervendremos con esa posición de los foros de instancia sufre excepción en cuanto a la prueba documental —Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527 (1981); Caribe Crown Cap Corp. v. Srio. de Hacienda, 108 D.P.R. 796, 798 (1979); Vega Torres v. Sucn. Mercado Riera, 107 D.P.R. 425, 428 (1978); Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975)— y pericial — Velazquez v. Ponce Asphalt, 113 D.P.R. 39 (1982); Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 522 (1980), y los casos allí citados— sobre la cual estamos en igual posición adjudicativa. Es en virtud de un examen meticuloso y crítico de esa prueba, de la evaluación integral y la interacción de la misma con la evidencia oral que tuvo ante sí el foro primario que alteramos esa apreciación y resolvemos que erró al desestimar la demanda. Quintana Tirado v. Longoria, 112 D.P.R. 276 (1982); Acosta & Rodas, Inc. v. PRAICO, 112 D.P.R. 583 (1982).
WH

Trasfondo fáctico

El 26 de marzo de 1973 Stephen Fernández White, de seis (6) años, fue llevado al Hospital Regional de Bayamón para recibir tratamiento por dolor de oídos. Debido a su dolencia, no asistió a la escuela al día siguiente. Por no encontrarse bien, el miércoles 28 fue enviado a su casa antes de finalizar las clases. En horas de la tarde se quejó de dolor de cabeza. Aproximadamente a las 2:00 a.m. del día 29 despertó quejándose a sus padres, quienes lo llevaron a la sala de emergencia del Hospital San Carlos a donde lle-garon aproximadamente a las 4:30 a.m. Fueron recibidos por la Srta. Margarita Jaca, enfermera graduada de turno. Procedió a llenar el formulario de información al paciente. Éste fue atendido por el Dr. Carlos Moyka, interno bajo el Programa de Internos del Departamento de Salud, quien *774estaba de “guardia” y se desempeñaba sin supervisión directa. No había otros presentes en ese momento.
El examen físico de aproximadamente diez (10) minutos que le hizo el doctor Moyka arrojó resultados completa-mente negativos, con la excepción de que, a su juicio, dicho paciente mostraba la garganta enrojecida. No recomendó ni ordenó exámenes de laboratorio. El diagnóstico fue de faringitis o infección de la garganta y vómitos. Le pres-cribió y administró eritromicina, “tylenol” para la fiebre y una inyección de “tigan” intramuscular para los vómitos que, según determinó el doctor Moyka, eran de contenido alimenticio. Apercibió a los padres de que observaran al niño y si no mejoraba, que regresaran. Al continuar en-fermo fue llevado —a eso de las 9:30 a.m.— al consultorio de su pediatra, el doctor Vázquez Casanova. Luego de aten-derlo, lo refirió inmediatamente al Hospital Matilde Brenes para ser recluido. El niño continuaba consciente, aunque su condición era precaria. Alrededor de las 10:30 a.m. fue examinado y admitido en estado comatoso. Le realizaron pruebas de azúcar sanguínea y se obtuvieron resultados positivos. Además se le efectuó una punción lumbar en la sala de emergencia —alrededor de las 11:15 a.m. — pero por alguna razón inexplicada en el récord, no se obtuvo el resul-tado de esa prueba. Como diagnósticos provisionales, el Dr. Ángel Abreu determinó acidosis diabética, otitis media y meningitis. Posteriormente y durante su breve hospitali-zación, intervinieron con el niño los doctores Vázquez, Héctor Santiago Santos y Concepción Quiñones de Longo. Se le administró una dosis de antibiótico —lincocin— líquido intravenoso y una dosis de insulina, entre otros medicamen-tos. Por no responder positivamente al tratamiento y por continuar el deterioro de su condición, se comenzó el proce-dimiento para efectuar una segunda punción lumbar. De esta forma se determinaría o se descartaría categórica-mente la meningitis. No se llevó a cabo la misma debido a *775su muerte. El patólogo forense determinó que fue ocasio-nada por meningitis supurada.

Normas sobre salas de emergencia y de diagnóstico

La prueba pericial ante el tribunal de instancia demos-tró que no constituye la mejor práctica que los internos hagan guardia sin supervisión directa en las salas de emer-gencia. Sin embargo, para la fecha de los hechos era una rutina generalizada refrendada por el Departamento de Salud. Dicho departamento había autorizado la supervisión indirecta, no inmediata, esto es, que hubiese un médico “disponible mediante llamada”. 24 R.&R.P.R. sec. 18-221. Esa práctica no es buena. Al presente ha sido abandonada. R. Crawford Morris, Legal Problems of Emergency Outpatient Care, Nat. Medicolegal Symposium 1973, Chicago, Illinois, ABA Press, 1974, págs. 8-14.
Aun reconociendo las dificultades de reclutamiento y los costos que ello genera, la importancia de una sala de emer-gencia es incuestionable. Su nombre lo prueba: emergencia. Brindar este servicio a través de internos o el personal menos experimentado es un contrasentido. Solo nos es posi-ble sancionar esa práctica si existe una supervisión inme-diata y efectiva que supla las deficiencias y falta de expe-riencia del interno u otro personal. En el caso de autos, el doctor Moyka no estaba bajo supervisión de médico alguno. El tribunal de origen concluyó que ello no constituyó “ne-gligencia per se”, debido a que el Hospital San Carlos era “pequeño y tenía poco tráfico en su Sala de Emergencia”, y que no hubo relación causal. Veremos que erró en esto último.
Las partes estipularon que el doctor Moyka diagnosticó faringitis a Stephen y que éste murió de meningitis puru-lenta horas después. (3) Obviamente cometió un error al diagnosticar el verdadero padecimiento del niño.
*776Debemos, pues, concentrarnos en la dinámica de un diagnóstico y sus etapas correspondientes, en particular el examen físico.
En las acciones basadas en error de diagnóstico la ale-gación más común es que el médico no llevó a cabo un exa-men cuidadoso del paciente. A. R. Holder, Medical Malpractice Law, 2da ed., New York, John Wiley & Sons, Inc., 1978, pág. 74. Naturalmente, se acepta que en el mundo real no existe tal cosa como un examen físico completo. Por ello la metodología de la medicina moderna parte de varias premisas. Primero, un examen básico rutinario permitirá, de ordinario, identificar casi cualquier anormalidad signi-ficativa. Identificada ésta, se procederá a inspeccionar en detalle el área que representa problemas. El propósito es detectar con el mayor grado de certeza posible el misterio de determinada dolencia, esto es, obtener un diagnóstico. Un buen método es aquel basado en una rutina lógica y ordenada. Al desarrollarse este plan sistemático se logra economizar tiempo y se minimiza el riesgo de error por omisión. La experiencia demuestra que son más los errores de este tipo que los de acción. 9 Cantor, Traumatic Medicine and Surgery for the Attorney, Washington, D.C., Butter-worth, Inc., 1963, pág. 604, párr. 2408(2). Claro está, no puede diagnosticarse una condición propiamente si no se tiene razón alguna para sospechar su existencia. Holder, op. cih, pág. 71. Segundo, un diagnóstico correcto depende de dos factores importantes: la recopilación y el análisis de información. El primero, acopio de datos, requiere del médico capacidad para obtener datos certeros mediante la entrevista médica, el historial del paciente y el examen físico. El análisis conduce al objetivo perseguido mediante una evaluación lógica de los datos ante sí. Este proceso demanda conocimientos abarcadores y nociones de esta rama del saber. Reconocer sus propias limitaciones y saber cuándo referir un paciente a otro médico o acceder a cual-quier consulta que éste o sus familiares interesen, es proce-*777dente y representa un curso de acción normal y contem-plado del proceso. Sherman y Fields, Guide to Patient Evaluation, 3ra ed., New York, Medical Examination Publishing Co., Inc., 1978, pág. 335. El médico examinador puede desorientarse o simplemente no detectar anormali-dades debido a falta de destreza o tiempo, o por ausencia de claves atribuibles a un historial incompleto. Sharpe, Fis-cina y Head, Law and Medicine, Saint Paul, Minnesota, West Publishing Co., 1978, pág. 26. Por ende, el acopio ne-gligente de información esencial es fuente que genera responsabilidad profesional en daños. Adametz, Failure to Make Diagnostic Test, 210 J.A.M.A. 213 (1969). La impor-tancia del historial médico estriba en que sugiere áreas que deben ser escrutadas en el examen físico y establece las bases para iniciar posibles diagnósticos. Se puede obtener mediante un informe narrativo del paciente, familiar cer-cano o persona que lo conozca, comenzando desde el momento en que por última vez se sintió bien. Precisamente ese momento es el que debe servir de punto de partida para un interrogatorio meticuloso concerniente a la presencia o ausencia de síntomas o signos reveladores. Se requiere que se formulen todas las preguntas cuyas contestaciones mue-van o permitan obtener toda la información necesaria y relevante. Es tarea investigativa cuyo éxito depende de múltiples factores tales como edad del paciente, prepa-ración, grado de precisión, capacidad para recordar y otros. No debe descansarse tan sólo en lo que le suministra volun-tariamente el paciente. Holder, op. cit., pág. 72. Además de ese historial, se impone el uso auxiliar de pruebas rutina-rias, sencillas y económicas de laboratorio para diagnos-ticar la condición de un paciente. Su omisión también puede ser motivo para incurrir en responsabilidad por negligen-cia. Holder, op. cit., pág. 85.
Aunque aspiramos a la perfección, esa cualidad solo co-rresponde al Sumo Hacedor. Conscientes de esa limitación humana, nuestro ordenamiento concibe el error en el diag-*778nóstico como una realidad, que en ocasiones es defensa o eximente. Para esgrimirla con éxito es menester que se observe un grado razonable de cuidado, realizando un exa-men completo del paciente —Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188, 194 (1974)— y haciendo un “esfuerzo concienzudo” —Oliveros v. Abréu, 101 D.P.R. 209, 227 (1973). En Oliveros expresamos que un médico “no es responsable de mala práctica cuando se enfrenta a una situación en la cual cabe duda educada y razonable sobre cuál debe ser el curso a seguir”. (Énfasis nuestro.) Pág. 228. Ese tipo de error no implica negligencia, pues se aceptan los errores razonables de juicio, pero éstos tienen que estar basados en un criterio de razonabilidad en donde se requie-re “que el médico efectúe todos los exámenes necesarios para llegar a un diagnóstico correcto. Tiene el deber de hacer un esfuerzo honesto y concienzudo para enterarse de los sínto-mas y de la condición del paciente”. Morales, supra, pág. 194. (Énfasis nuestro.) Se exige que ponga de manifiesto su juicio, su prudencia y razonabilidad en el intento de llegar a un diagnóstico correcto al cumplir con su deber de esfor-zarse por conocer la verdadera condición del paciente. Rosado Rosado v. E.L.A., 108 D.P.R. 789 (1979).
> — I ► — I hH

Consideraciones generales de la meningitis

Conforme el Manual de Merck, 3ra ed., pág. 665, la meningitis es una inflamación aguda de las meninges del cerebro o de la médula espinal, o de ambas, con las siguientes características:
La enfermedad puede ser causada por virus, bacterias, pro-tozoos, levaduras u hongos, introducidos generalmente en las meninges a partir de focos en otras partes del cuerpo. Es una complicación cuya aparición se debe vigilar en los casos de otitis media, mastoiditis y rotura de absceso cerebral....
Se debe pensar en la meningitis en presencia de fiebre con dolor de cabeza (generalmente intenso), acompañado de dolor *779y rigidez de nuca y espalda y signos positivos de Kerning y de Brudzinski. Son de observar alteraciones del sensorio y de la respuesta ejnocional. Oscilan éstas entre alteraciones ligeras de la conducta o una leve irritabilidad, al comienzo de la meningitis tuberculosa, y un coma profundo en la meningitis purulenta declarada. En los casos purulentos hay leucositosis. (Énfasis nuestro.)
Su desarrollo es usualmente rápido, de 12 a 14 horas, aunque el curso de la enfermedad puede variar de abrupta y fulminante a insidiosa. Se reconoce que en los recién naci-dos e infantes la sintomatología puede ser vaga y nebulosa. (Véase el Apéndice.) Los síntomas dependen del grado avanzado de la enfermedad. Sin embargo, hay un indicador básico que debe alertar al médico. Un foco de infección como pneumonía, celulitis, absceso abdominal, otitis o faringitis está subyacente. “El diagnóstico de laboratorio de la meningitis está basado en un examen del líquido cefalo-rraquídeo. Adicionalmente, los cultivos de sangre, gar-ganta, oído y orina ayudan.” R. C. Llewelling y D. M. Jar-rot, Bacterial Meningitis, Conn. & Conn., Current Diagnosis, W. B. Saunders Co., 1974, págs. 871-873 (traducción nuestra); I. Butler y R. Johnson, Infecciones del Sistema Nervioso Central, Clínicas Pediátricas de Norteamérica, Interamericana, agosto de 1974, págs. 651-656. Debido a que el proceso es rápido y, sin terapia apropiada, fatal, se recomienda un enfoque de diagnóstico agresivo y de alta sospecha de meningitis. Llewelling y Jarrot, op. cit., pág. 872.
1 — 1 <¡

Prueba y conclusiones del tribunal

El dictamen del tribunal de instancia estuvo fundado, en gran medida, en la duda que dicho foro abrigó sobre lo que ocasionó la muerte a Stephen. Veamos.
El tribunal a quo determinó que aun cuando el “certifi-cado de autopsia indica que la causa de la muerte del menor *780Fernández White fue una meningitis purulenta entendemos que, aun dicho diagnóstico patológico fue puesto en tela de juicio por el testimonio robusto y convincente prestado a esos efectos por la Dra. Rosa Fiol, perito de la parte deman-dada. La doctora Fiol, después de examinar los records completos del paciente, así como también las laminillas de tejidos preparadas por el doctor Loynaz en la autopsia de Stephen, concluye que no puede afirmarse, de forma cate-górica que este paciente falleciera de meningitis purulenta por haber muy poc[o] pus en las meninges. Afirmó, además, la doctora Fiol que, en base al cuadro completo que presen-taba este paciente, no podía descartarse que hubiere falle-cido de un [coma] diabético.” (Énfasis nuestro.)
Notamos que el juzgador de los hechos no descartó totalmente la validez del informe del patólogo. El testimo-nio de la doctora Fiol no excluyó de manera alguna y defi-nitiva el diagnóstico final de meningitis. Lo que hace es señalar la posibilidad de la existencia de otro padecimiento que pudo haber ocasionado la muerte al paciente. Ella reconocía que de los hallazgos encontrados en la laminilla del cerebro se tenía que hacer el diagnóstico de una meningitis aguda supurada. (T.E., Vol. II, pág. 167.) El doctor Loynaz, patólogo forense, en su informe de autopsia deter-minó que “[l]as membranas aracnoides presentan numero-sas áreas de apariencia purulenta color verde pálido, dis-tribuidas en ambos hemisferios cerebrales, tanto en sus superficies convexas como en sus superficies básales”. Finalizó concluyendo que “[e]l procedimiento de autopsia reveló una meningitis purulenta como causa de muerte, no apreciándose evidencias de meningococemia, tratándose más bien de una meningitis de tipo purulenta secundaria al parecer a la otitis antes mencionada”. (Énfasis suplido.)
En las circunstancias apuntadas no podemos conjeturar y descartar el valor investigativo de la autopsia. El testimo-nio de la doctora Fiol (4) no puede tener el efecto de sustituir *781el dictamen efectuado por el patólogo forense, el cual tuvo el beneficio ante sí de examinar las áreas afectadas. Todos los indicadores objetivos, la otitis previa y demás sintomato-logía tienden a corroborar la meningitis. No compartimos la duda del tribunal sentenciador.
Despejada toda incertidumbre sobre la causa real de la muerte de Stephen, dirigimos nuestra atención al aspecto crucial del caso: el examen físico realizado por el doctor Moyka. Según la prueba desfilada, la señora White testificó en el directo que su hijo vomitó en presencia del médico; que el niño procedió a subirse a la mesa de exámenes sin ninguna ayuda; que Stephen le expresó al galeno que “no me duele la garganta, lo que me duele es mi cabeza”; que además de examinarle la garganta, de ponerle una inyec-ción y tomarle el pulso no se le hizo ningún otro examen; que el examen físico duró alrededor de siete minutos; que durante ese tiempo no le hicieron a ella preguntas sobre la condición del menor y ella fue quien le dio a conocer que tenia una infección en los oídos y aconsejó al médico que se los examinara; que éste le expresó que el niño no tenía nada en los oídos; que nadie en ningún momento le preguntó sobre el historial previo del niño; y que el doctor Moyka no hizo exámenes de reflejos a su hijo. (T.E., Vol. I, págs. 7-11 y 19.) En el contrainterrogatorio expresó que su esposo llevó en brazos al niño hasta la camilla de exámenes, que estuvo presente durante todo el tiempo del examen, que explicó sobre la infección de oídos, y que el examen físico se pro-longó por espacio de siete u ocho minutos. (T.E., Vol. I, págs. 24 y 31.)
Por su parte el doctor Moyka atestó en el directo que *782Stephen llegó caminando al cubículo de exámenes; que no necesitó ayuda para subirse a la camilla; que preguntó a la señora White las razones por las cuales traía al niño a la sala de emergencia y de qué se quejaba y que le contestó que había vomitado la cena del día anterior; que preguntó sobre el historial reciente del paciente y la contestación recibida y repetida en varias ocasiones fue en la negativa. Sobre el alcance del examen atestó que le practicó un exa-men de rutina, el cual consistió en examinarle la boca, la garganta, los oídos, los ojos, auscultar el pulmón y auscultar y palpar abdomen; que estando el paciente acostado le puso la mano debajo de la cabeza para examinar la rigidez, prue-ba que fue negativa; que el examen practicado duró alrede-dor de diez minutos; que tan sólo encontró la garganta eritematosa y diagnosticó faringitis; y que no hubo ningún otro hallazgo. Finalizó expresando que el paciente salió caminando de la sala. (T.E., Vol. II, págs. 4-6.)
En el contrainterrogatorio admitió que no preguntó al niño si tenía dolor de cabeza; que tan sólo preguntó por los síntomas y como contestación recibió la de vómitos y fiebre; que tampoco preguntó si el niño tenía escalofríos; que el niño no vomitó en su presencia; que la señora Fernández White no le dio a conocer que el niño estaba padeciendo de dolor de cabeza; que el niño tampoco le dijo nada sobre síntoma alguno; que no le tomó la presión; que no le hizo fondo de ojos; que la madre le había dado a conocer que el niño había tenido un episodio de otitis y que, en fin, presen-taba distintos cuadros en distintos momentos; que tan sólo le tomó los reflejos del cuello, —levantándole la cabeza única-mente— y no le tomó los de los tendones; que no hizo un examen neurológico; que “chequeó” los oídos; que examinó boca, garganta, ojos y auscultó el corazón y pulmones y palpó el abdomen; que no se le informó que había ido a un dispensario hacía tres o cuatro días para una cuestión de los oídos; y que no pesó al niño. (T.E., Vol. II, págs. 27-28, 41-50, 50-51, 59-60, 64 y 78.)
*783La Srta. Margarita Jaca, enfermera de turno, atestó que el niño llegó a la Sala de Exámenes caminando; que se veía un poco triste; que, a pesar de no recordar bien, el examen duró unos diez o quince minutos; que no recuerda si Stephen vomitó; que la madre del niño no le “contó” del historial que “tenía” el niño; que ella preguntó las razones de la visita de emergencia y tan sólo le indicaron que el niño tenía fiebre; que no le preguntó desde cuándo estaba padeciéndola; que no le dijo que el niño estuviera padeciendo de dolores de cabeza; y que el paciente no se quejó de dolor de cabeza ni de ningún otro padecimiento en forma alguna. (T.E., Vol. II, págs. 101-102,109-110.)
El tribunal sentenciador concluyó que “el menor Fer-nández White entró caminando por sus propios pies a la Sala de Emergencia. . .”; que a preguntas de la enfermera sobre la condición del menor éstos contestaron que “su hijo había estado bien hasta ese día cuando despertó con vómi-tos, fiebre y tos. . .”; que “[e]l niño caminó desde la sala de espera hasta la salita de exámenes y se subió en la mesa de exámenes sin ayuda. . .”; que “[e]l doctor Moyka procedió a hacerle al paciente un examen general completo, inclusive la] prueba para rigidez de nuca, arrojando dicho examen resultados completamente negativos con la excepción de que dicho paciente mostraba la garganta enrojecida”; que por la descripción que hizo la señora Fernández de los vómitos, el doctor Moyka concluyó que éstos eran de tipo alimenticio; que basándose en el examen practicado al paciente, a la sintomatología que éste presentaba y al his-torial obtenido de la madre de éste, el recurrido diagnosticó faringitis o infección de la garganta y vómitos, que la tem-peratura rectal del paciente fue de treinta y nueve grados centígrados, pulso de noventa y respiración de veintidós por minuto; que “[e]l aspecto general del niño mientras estuvo en Sala de Emergencia era bueno y éste no se veía aguda-mente enfermo”; que después de haber tratado al paciente, *784el doctor Moyka lo envió para el hogar y apercibió a los demandantes que de no mejorar lo trajeran nuevamente.
En virtud de esa apreciación, el tribunal a quo deter-minó que “[e]n el caso ante nos'otros la totalidad de la evi-dencia presentada demuestra que la sintomatología que presentaba el menor Fernández White al momento de ser examinado y tratado por el doctor Moyka en la Sala de Emergencia del Hospital San Carlos no era una típica de meningitis. Tampoco despertaba sospechas el historial que fuera brindado a éste por la madre del paciente. Habiendo encontrado, entonces, el doctor Moyka la justificación para el cuadro de fiebre que presentaba el paciente al notar su garganta enrojecida, estuvo plenamente justificado el diag-nóstico que éste hiciere de faringitis o infección de la gar-ganta y el tratamiento de antibióticos que prescribiera. Sin embargo, el doctor Moyka demostró gran celo profesional y preocupación por su paciente cuando le indicó a la madre de Stephen que observara a dicho menor y que, de no mejorar, lo trajera de nuevo al Hospital San Carlos para tratamiento adicional”.

>


Análisis en revisión

Resulta difícil aceptar la determinación del tribunal a quo basada en el testimonio del doctor Moyka. Existen la-gunas esenciales y explicaciones ilógicas al respecto. Vea-mos. Se trata de un padre y una madre que legítimamente preocupados por la condición de salud del único hijo habido entre ellos, lo llevan a la sala de emergencia. ¿Es lógico creer que la madre no le hizo saber al médico o a la enfer-mera los síntomas que venía padeciendo su hijo desde días anteriores? (5) Si el doctor Moyka aceptó en el contrainte-*785rrogatorio que la madre le dio a conocer el episodio pasado de otitis, ¿es creíble que realizó “un esfuerzo honesto y con-cienzudo para enterarse de los síntomas”? (6)
Estas incógnitas y dudas se acentúan ante el hecho de que el expediente que se le llenó en la sala de emergencia del Hospital San Carlos está prácticamente huérfano de datos. Como dato curioso, no hace referencia sobre todas las alegadas áreas cubiertas en el examen físico, según expresó el doctor Moyka en su testimonio. Solamente consignó “temp. 39° rectal; pulso 90; respiración 22; garganta algo enrojecida; pulmones claros; no signo deshidratación”. Notamos que esta última apreciación sobre ausencia de signo de deshidratación, lo mismo que la frase “observar y regresar si el niño no mejora” y “tylenol” están escritas con otro tipo de bolígrafo y estilografía. Ello, en lugar de debi-litar, tiende a corroborar las expresiones vertidas por la señora White. ¿Cómo explicar que dicho galeno no perci-biera todos los síntomas que razonablemente mostraba Stephen, corroborados cuatro (4) horas más tarde con la inter-vención de su pediatra, el doctor Vázquez Casanova, y su orden de ingreso al hospital más cercano? A la luz de las inferencias lógicas y del curso normal de los acontecimien-tos humanos, concluimos que al ser examinado por el doctor Moyka, Stephen presentaba los signos y síntomas compatibles con un cuadro de meningitis.
Así lo reflejaba la sintomatología e historial de Stephen. Según el doctor Moyka, el-niño presentaba el siguiente cuadro clínico: edad, 6 años; temperatura, 39°C rectal; pul-saciones, 90 por minuto; y respiración, 22 por minuto. Como trasfondo de estas manifestaciones físicas, existía un histo-*786rial de fiebre, vómitos, dolor de cabeza e infección de oídos (otitis).
Al contrastar estos síntomas con los clásicos que pre-senta un paciente que sufre de meningitis, tenemos fiebre, dolor de cabeza, vómitos, rigidez de espalda y nuca y signos positivos de Kerning (7) y Brudzinski. (8) Cecil, Textbook of Medicine, 15ta ed., W. B. Saunders Co., 1979, pág. 411; y Harrison’s Principles of Internal Medicine, 8va ed., McGraw-Hill, 1977, pág. 1887. Estos últimos dos signos no siempre están presentes. Aun así, no es razón para no rea-lizar las pruebas al efecto y descartar la meningitis como posible diagnóstico. En el caso de autos el doctor Moyka no procedió a efectuar el examen apropiado en Stephen para identificar los signos. No enfocó su diagnóstico agresiva-mente y con sospecha fundada. No hizo uso de ningún exa-men de laboratorio. Por consiguiente, no hubiese podido percatarse de la existencia de la meningitis que ya estaba presente.
Reconocemos que estos síntomas pueden ser indicio de otras enfermedades. Sin embargo, si el historial y los síntomas de un paciente sugieren más de un diagnóstico, es deber del médico llevar a cabo diagnósticos diferenciales y emprender un proceso de eliminación mediante las evalua-ciones conocidas y prevalecientes en la profesión. Negrón v. Municipio de San Juan, 107 D.P.R. 375 (1978); Pérez v. E.L.A., 95 D.P.R. 745 (1968); Holder, Failure to Diagnose *787Infection, 220 J.A.M.A. 321 (1976). Resolvemos que el doctor Moyka no descargó satisfactoriamente su responsabilidad profesional al descartar un posible diagnóstico sin haber agotado el proceso de eliminación, entre otros posibles, cuyas consecuencias podrían resultar en la pérdida de una vida. Morales, supra, pág. 188. Con la sintomatología que presentó el niño debió haber considerado, entre otros, un diagnóstico diferencial de meningitis y proceder con los exámenes de rigor para descartarlo o adoptarlo definitiva-mente. En particular debió recomendar y efectuar una punción lumbar, de autorizarlo los padres. Indudablemente luego de estudiar en el laboratorio el líquido cerebroespinal hubiese obtenido un resultado concluyente. Esta prueba es la única que permite un diagnóstico definitivo. Harrison, op. cit., pág. 1887. En la alternativa, pudo y debió solicitar los servicios del médico a cargo de supervisarlo o de un especialista para obtener asesoramiento. Tales omisiones constituyen fuente de responsabilidad civil. (9)
La parte demandada arguye que “la sintomatología que presentaba el niño era un cuadro sumamente confuso cuando ninguno de los médicos que atendieron al niño luego de haber sido examinado por el Dr. Moyka . .. inclusive] su pediatra regular, un médico con licencia y experiencia en el manejo de Sala de Emergencia (doctor Abreu), la doctora Quiñones de Longo, pediatra asignada al caso . . . pudieron hacer un diagnóstico definitivo de meningitis ni tratar dicha condición”.
*788El argumento no es convincente. Cuando lo examinó el doctor Moyka no existía tal cuadro confuso. Stephen tenía probabilidades razonables de sobrevivir. (T.E., Vol. I, pág. 52.) Demostrativo de ello es que su pediatra al examinarlo y encontrarlo tan enfermo, ordenó su ingreso al Hospital Matilde Brenes inmediatamente. En la sala de emergencia de dicha institución el doctor Abreu procedió a diagnosticar meningitis provisionalmente; además, procedió a efectuarle una punción. Por desgracia, no pudo obtenerse el resultado de esta prueba. De haberse logrado, se hubiese diagnosti-cado de forma categórica el padecimiento, aunque su estado era comatoso y nos resulta cuestionable su supervivencia sin secuelas graves y permanentes. Actuaciones negligentes de este género crean cuadros clínicos confusos.
Recapitulando, en el caso de autos el error en el diag-nóstico no es defensa válida, pues estuvo inducido por un examen físico incompleto que no permitió al galeno Moyka tener ante sí todo el cuadro clínico y la sintomatología real que presentaba Stephen. Ello fue la única causa de que incurriera en dicho error, que finalmente propició la muerte del menor. Su omisión de seguir las normas pre-viamente indicadas y su falta de cuidado engendran respon-sabilidad contra él y su principal, el Hospital San Carlos, Inc.
Finalmente, la sala de instancia pone énfasis en el “gran celo profesional y preocupación por su paciente” desplegado por el doctor Moyka al indicarle a la madre de Stephen que lo observara y que de no mejorar lo trajera de nuevo al hospital. Sin cuestionar la buena intención del galeno, la carac-terización raya en la hipérbole. Ese tipo de apercibimiento o recomendación es mandatoria en todo caso al dar de alta a un paciente. Forma parte del abecedario básico médico.
Por los fundamentos expuestos, disentimos. Dictaríamos sentencia en que se revocara la del Tribunal Superior, Sala de San Juan, y ordenaríamos la devolución de los autos para la continuación de los procedimientos compatibles con el pronunciamiento de que se probó negligencia.
*789APÉNDICE
FRECUENCIA DE SÍNTOMAS Y SIGNOS DE MENINGITIS POR EDADES
Menos de 1-12 1-10 Adultos un mes meses años
Fiebre 60%
Convulsiones 100%
Dolor de cabeza 0%
Irritabilidad 90%
Coma 50%
Rigidez de la nuca 10%
Fotofobia 0%
Afección respira- 40% toria por infección de la tráquea
Protuberancia 80% fontanela
90% [95%] 95%
70% 50% 20%
20% [70%] 90%
95% 70% 65%
20% 10% 5%
30% [70%] 80%
5% 10% 40%
60% [50%] 25%
25% 0% 0%
Fuente de Información: R. Llewelling y D. Jarrot, Bacterial Meningitis, supra, pág. 87.

Rosado Rosado v. E.L.A., 108 D.P.R. 789 (1979), se distingue porque allí: “ni los síntomas ni el historial del paciente apuntaban originalmente hacia un diagnóstico de pulmonía o bronconeumonía” (pág. 794); y “tampoco ofrecía el cuadro de síntomas que usualmente conduce a un diagnóstico de pulmonía o bron-coneumonía” (pág. 795).
Como veremos, en el caso de autos todos los peritos testificaron —a base de los *772hechos reales según apreciamos en revisión— que la sintomatología e historial exigían que se explorara y sospechara un diagnóstico de meningitis.


 Posteriormente se desistió de la acción contra los otros codemandados: Dra. Servanda Fleitas de Moyka, Hospital Matilde Brenes, Dr. Ángel Abreu, Dr. Héctor Santiago, Dra. Concepción Quiñones de Longo y sus respectivas compañías aseguradoras.


 Las partes estipularon, entre otras cosas, el contenido del examen y diag-nóstico patológico.


 Ella expresó haber visto las laminillas con antelación a una deposición que *781le fue tomada. (T.E., Vol. II, pág. 165.) En ese procedimiento enumeró la infor-mación o materiales que le habían sido suministrados para el estudio del caso y sobre los cuales basó una opinión, pero olvidó indicar que había examinado las laminillas que contenían las muestras del área afectada tomadas por el patólogo, esenciales para determinar la causa de la muerte. Confrontada con esa omisión expresó que se debió a que no se le ocurrió mencionarlas y que no le fue pregun-tado. (T.E., Vol. II, pág. 204.)


 En la hoja de apuntes que se preparó en la sala de emergencia del Hospital Matilde Brenes se hizo constar, por información suplida por sus progenitores, que el niño había visitado el Hospital San Carlos debido a, entre otros síntomas, vómi-tos, fiebre y dolor de cabeza. (Exhibit I de la demandada.)


 En la hoja antes descrita se señala que el tímpano derecho aparece promi-nente y opaco, pero no existe otitis externa activa. Recordemos que el doctor Moyka atestó haber examinado los oídos de Stephen y no haber encontrado nada anormal. Además se señaló que éste tenía alguna rigidez del cuello (“Active Brud-zinski”). El demandado expresó que no percibió este signo, a pesar de haber hecho prueba al efecto.


 “Signo típico de meningitis que revela el estado de contractura muscular, constante en esta afección. Consiste en la imposibilidad de colocar la pierna en extensión completa cuando el muslo está en ángulo recto con respecto a la pelvis, sea que el paciente está acostado o sentado. La maniobra es sumamente dolorosa.” Diccionario de Ciencias Médicas Torland, 6ta ed., W. B. Saunders Company, 1979, pág. 1334.


“En la meningitis, estando el paciente acostado, si se le flexiona rápida-mente la cabeza mientras con la otra mano se le sujeta el pecho, se produce un movimiento de flexión de los muslos y de las piernas; d.t. signo de la nuca. En la meningitis, cuando se hace una flexión pasiva de un miembro inferior, se produce un movimiento análogo con el otro miembro; d.t. reflejo de Brudzinski, signo con-tralateral de la pierna.” íd., pág. 1328.


 Tanto el testimonio del Dr. Juan Francisco Jiménez como el del doctor Mirabal Font —tendentes a sostener que el tratamiento brindado por el doctor Moyka fue adecuado— carecen de poder persuasivo alguno, pues ambos parten de .una premisa errónea para llegar a esa conclusión: un historial clínico distinto al que en realidad presentaba Stephen. El doctor Jiménez, al presentársele un cuadro médico hipotético idéntico al que en realidad presentaba Stephen, aceptó que, entre otros, se tendría que considerar el diagnóstico de meningitis. (T.E., Vol. II, pág. 218.) Además expresó que en caso de sospecha no hubiese enviado el paciente a su casa. Indicó que hubiese procedido a observarlo y luego le hubiera efectuado una punción lumbar. (T.E., Vol. II, pág. 220.)